Mayham, J.,
(dissenting.) The plaintiff brings this action as a resident and tax-payer of the town of Oswegatchie, and asks that the defendants be restrained from carrying out a contract made by the defendant Wagner, as commissioner of highways of that town, with the defendant the Berlin Iron Bridge Company, for the construction of a bridge across a river in that town at Eel Weir rapids, for the alleged purpose of preventing waste of the town funds. The complaint alleges the making of a contract between the defendants for the construction of a bridge at that point at an expense of $9,200, which the defendant Wagner, as such commissioner, had no power to make, which was entered into by the defendants with the intent and purpose of cheating and defrauding the tax-payers of that town. The complaint also purports to allege the proceedings at a special town-meeting, at which it was resolved that an application should be made to the board of supervisors of St. Lawrence county to pass a bill authorizing the town to borrow money on its credit to an amount not exceeding $10,000, to build a bridge at that point, and requesting the appointment of commissioners to build said bridge, and *599that subsequently, and pursuant to said application, the board of supervisors passed such act. Upon the complaint, and the affidavits offered to establish the facts therein alleged, a justice of this court granted a temporary injunction, restraining the defendants, during the pendency of this action, from the construction of such a bridge. • The defendants answered separately, and upon their answers, and upon counter-affidavits, moved at special term to set aside the temporary injunction, which motion was denied.
There is considerable conflict of facts between the affidavits of the respective parties, as to the proceedings at the special town-meeting; but the facts which led up to the convening of that special town-meeting seem not in dispute. A petition of 18 freeholders, and persons eligible to the office of supervisor of the town, was filed with the town-clerk, requesting that officer “to call a special town-meeting for the purpose of raising and appropriating the necessary money to maintain the bridge across the Oswegatchie river at the Eel "Weir rapids, said bridge being one of the bridges said town has to maintain.” Pursuant to such request, the town-clerk published a notice, of which the following is a copy:
“To the Electors of the Town of Oswegatchie, St. Lawrence County, N. Y.: A petition signed by more than twelve electors of the town of Oswegatchie, eligible to the office of supervisor of said town, requesting the town-clerk of said town to call a special meeting of the electors of the town for the purpose of raising and appropriating the necessary money to maintain the bridge across the Oswegatchie river at the Eel Weir rapids, in said town, being one of the bridges that said town has to maintain. Now, therefore, I, Nathaniel Wells, as town-clerk of the town of Oswegatchie, by virtue of the statutes of the state of New York in such cases made and provided, do hereby call the special town-meeting of the electors of the town of Oswegatchie, aforesaid, for the purpose of raising and appropriating the necessary money to maintain the bridge across the Oswegatchie river at the Eel Weir rapids, in said town. The resolution will be offered at said special town-meeting to raise a sum not exceeding the sum of $10,000. For that purpose said special town meeting will be held in the town-hall, in the city of Ogdensburgh, on Saturday, November 2, 1889. The polls will be open at 1 o’clock p. m., and closed at 4 o’clock p. m.
“Dated Oct. 25th, 1889. Nathaniel Wells,
“Town-Clerk of the Town of Oswegatchie.”
After the convening and organization of the special.town-meeting pursuant to the notice, a resolution was presented as follows: “Resolved, that we hereby request the supervisor of the town of Oswegatchie, and the several ward supervisors of the city of Ogdensburgh, to secure the passage of an act at the next session of the board of supervisors of St. Lawrence county, authorizing the town to borrow money to build a bridge across the Oswegatchie river at the Eel Weir rapids, on the site of the present bridge, and appointing William J. Averill, of Ogdensburgh, Fenton Devoy, and James Anderson, of Oswegatchie, commissioners to construct such bridge, in such form and manner as they shall deem for the best interest of the town; and that the order of such commissioners on the supervisor of the town shall be his warrant for disbursements to be made from time to time, as may be necessary in payment on account of said bridge, not to exceed the sum of ten thousand dollars; that said commissioners shall be entitled to three dollars per day for each day actually employed. ”
This resolution was discussed by persons attending said meeting, and there is a sharp conflict in the evidence offered on the motion whether the balloting was upon this resolution or upon a ballot to raise $10,000. The form of the ballot used is as follows: “For the Resolution. For the resolution to raise $10,000, or so much thereof as may be required, to build the Eel Weir rapids bridge. ” “Against the Resolution. Against the resolution to raise the sum *600$10,000, or so much thereof as may be required, to rebuild the Eel Weir rapids bridge.” While the balloting was in progress, a motion was made to amend the resolution above quoted, and balloting was suspended, and the resolution was amended by a viva voce vote in respect to the number and personality of the commissioners. The town-clerk certifies the result of the special town-meeting as follows: “The ballots for raising the sum of $10,000 were counted, and there were 152 for the raising of $10,000, and three against. ” At the annual meeting of the board of supervisors next ensuing the holding of this special town-meeting, that board, on the 21st day of November, 1889, passed an act, in the Brst section of which it recites that, in accordance with a resolution adopted at a special town-meeting at the town of Oswegatchie, the supervisor of that town was authorized to borrow on the credit of that town a sum not exceeding $10,000, at a rate of interest not exceeding 4 per cent., and execute the bonds of the town therefor, and provided for the time of the maturity of such bonds, and for levying and collecting from the taxable property of that town the sums of money required to pay such bond at maturity. The second section of the act provides for the form and the manner of executing such bonds, and directs the supervisor to sell at not less than par value, and pay over from the money received therefor to the commissioners appointed by that act so much as shall be necessary upon their order in payment for the construction of a bridge across the Eel Weir rapids, in that town. The next section appoints commissioners for the town to construct such bridge, and prescribes their powers and duties, and fixes their compensation. The fourth section provides that the act shall take effect immediately. On the 18th of February, 1890, after the passage of this act, the board of supervisors of St. Lawrence county passed an act repealing the act of November 21,1889; and on that same day that board passed a bill for the erection of such bridge, appointing commissioners and authorizing the issuing of bonds by the supervisor, and the sale of the same to meet the expenses of such construction, in substance like the act of November 21, 1889, but differing therefrom in some particulars. On the 29th of November, 1889, the defendant Wagner, as commissioner of highways, made the contract with the bridge company, the performance of which is sought to be restrained in this action.
Some of the questions raised on this appeal have been before this court on an agreed case, submitted to this court under section 1279 of the Code, by Bridge Co. v. Wagner, (Sup.) 10 N. Y. Supp. 840, for the avowed purpose of determining, as between- them, the effect of the contract; and, as far as the question was fairly before this court, that submission and determination by it must be conclusive on this motion. It is, however, proper to state that the facts stated in that submission differ widely from those presented on the motion in many important particulars.
The sixth article of that submission admits and declares that the special town-meeting was called and held under the provisions of the Revised Statutes as amended by chapter 259 of the Laws of 1886. In the case above referred to, this court, upon the facts before it, held that the special town meeting was not called for the purpose of making an application to the board of supervisors, and, as chapter 259 of the Laws of 1886 prohibits a special town- ■ meeting from acting upon any subject other than such as are specified in it, that town-meeting was not authorized to pass a resolution for a submission to the board of supervisors. This result followed as a necessary consequence of the sixth article of the submission, which was, as we have seen, conceded, and agreed that the special town-meeting was under the provisions of the Revised Statutes, as amended by chapter 259 of the Laws of 1886, as the court was not at liberty to look beyond the agreed case for facts upon which to place its decisions. But I do not think that the decision of this court upon the submitted case above referred to is an authority that the commissioner of *601highways, upon the vote of the town at a general or special meeting, can impose burdens upon a town to an unlimited extent for the improvement of roads and bridges. The provisions of the Revised Statutes direct the application by the commissioners of highways of the fines, penalties, and commutations to the improvement of roads and bridges, and he may expend in addition thereto in any one year the sum of $250, without an application to the voters of the town. He may also apply in open town-meeting for $250 more, (chapter 274, Laws 1832;) and under the provisions of chapter 615, Laws 1857, he may have $750 more; and these sums, amounting in the aggregate to the sum of $1,250, would seem to be the extent of the power of the town in its original capacity to raise money by a vote. Under our representative theory of government, no power of legislation inheres in the people, and laws can only be enacted by the legislative department of the government, unless the legislature has by express enactment conferred legislative power upon the people, or some representative body of the people. Unless, therefore, power is given by law, either in express terms or by fair implication, to the town to raise more than $1,250, or to the commissioner to obligate the town for a greater amount, any attempt to do so, either by the town or the commissioners, would be ineffectual and void. But we do not think this appeal the proper place to determine the ultimate rights of the parties to this controversy. It is apparent that grave "and important questions are involved in the action, which should be tried deliberately upon the proof, and determined by the trial court. This contract in this action is challenged both on the ground of want of power in the commissioner and for alleged fraud in its creation, both of which are proper subjects of investigation upon the trial. The learned judge at the special term, on this motion, held “that there was no voting to raise or appropriate money for the construction of the bridge, except by the passage of the resolution as offered by Mr. Magone as amended by the viva voce vote.”' From our examination of the case we are not prepared to dissent from that conclusion. If that conclusion of the special term is correct, it would seem to follow that the only act done at the special town-meeting was to adopt a resolution.which this court has held was at least in part unauthorized and inoperative. Bridge Co. v. Wagner, supra. Assuming that to be so, it is a matter of grave doubt whether the illegal act so coupled with the part claimed to be valid would not vitiate the whole resolution. In People v. Hall, 104 N. Y. 176, 10 N. E. Rep. 135, the court, in discussing that principle, said: “But where an agent or the donee of a power does a different thing from what he is. authorized to do, and what he does is intended as an exercise of one of the several powers, and he does the act for one purpose, and in the assumed exercise of one specific power, it would seem to be contrary to reason to treat the act as done under a different power, and make it binding, contrary to the intent. ” Applying that rule to this case, if it should be finally found that the conclusion of the special term was right, and that the vote on the Magone resolution was the only one taken, then, if that was void so far as it authorized a submission to the supervisor, it would in like manner be void as to the $10,000. We are not called upon on this motion to determine the validity of the action of the board of supervisors in appointing commissioners, or of the act of such commissioners, as the contract in this case must stand or fall upon its merits. As serious injury might result to all parties if this injunction were vacated, and it should be finally held that the contract between the defendants was invalid, and as the granting of a temporary injunction is largely in the discretion of the judge of special term granting the same, and as there are grave questions as to the validity of this contract, we think the order of the special term should be affirmed.